          Case 2:19-bk-24804-VZ                  Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                       Desc
                                                  Main Document    Page 1 of 54

 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012


1. TO (specify claimant and claimant's counsel, if any): China Soft Growing Invest Wuxi Partshp and Yingling Bao

2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim #61) filed in
     the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.
Date:     April 2, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm
                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 2, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328692.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         511 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:28:09                            Desc
                                                                                                      Main Document    Page 1
                                                                                                                            2 of 18
                                                                                                                                 54


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   511 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       00:28:09              Desc
                                                                                                Main Document    Page 2
                                                                                                                      3 of 18
                                                                                                                           54


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           511 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               00:28:09               Desc
                                                                                                        Main Document    Page 3
                                                                                                                              4 of 18
                                                                                                                                   54


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     511 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         00:28:09               Desc
                                                                                                  Main Document    Page 4
                                                                                                                        5 of 18
                                                                                                                             54


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    511 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        00:28:09               Desc
                                                                                                 Main Document    Page 5
                                                                                                                       6 of 18
                                                                                                                            54


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     511 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         00:28:09               Desc
                                                                                                  Main Document    Page 6
                                                                                                                        7 of 18
                                                                                                                             54


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       511 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           00:28:09                 Desc
                                                                                                    Main Document    Page 7
                                                                                                                          8 of 18
                                                                                                                               54


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        511 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            00:28:09              Desc
                                                                                                     Main Document    Page 8
                                                                                                                           9 of 18
                                                                                                                                54


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        511 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:28:09             Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page10
                                                                                                                           9 of
                                                                                                                              of18
                                                                                                                                 54


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        511 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:28:09               Desc
                                                                                                     Main Document    Page 10
                                                                                                                           11 of 18
                                                                                                                                 54


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         511 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                     04/03/20 20:39:01
                                                                                                                                              00:28:09             Desc
                                                                                                      Main Document    Page 11
                                                                                                                            12 of 18
                                                                                                                                  54


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        511 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:28:09             Desc
                                                                                                     Main Document    Page 12
                                                                                                                           13 of 18
                                                                                                                                 54


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        511 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:28:09              Desc
                                                                                                     Main Document    Page 13
                                                                                                                           14 of 18
                                                                                                                                 54


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        511 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:28:09             Desc
                                                                                                     Main Document    Page 14
                                                                                                                           15 of 18
                                                                                                                                 54


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        511 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             00:28:09              Desc
                                                                                                     Main Document    Page 15
                                                                                                                           16 of 18
                                                                                                                                 54


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            511 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                        04/03/20 20:39:01
                                                                                                                                                 00:28:09                 Desc
                                                                                                         Main Document    Page 16
                                                                                                                               17 of 18
                                                                                                                                     54


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      511 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                  04/03/20 20:39:01
                                                                                           00:28:09                                      Desc
                                                   Main Document    Page 17
                                                                         18 of 18
                                                                               54

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 511 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                             04/03/20 20:39:01
                                                                                      00:28:09                                      Desc
                                              Main Document    Page 18
                                                                    19 of 18
                                                                          54


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
           \


.-               Case 2:19-bk-24804-VZ                       Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                    Desc
                                                              Main Document    Page 20 of 54
     United States Bankruptcy Court for the District of Delaware
     Yueting Jia, Claims Processing Center
     c/o Epiq Corporate Restructuring, LLC
     P.O. Box 4419
                                                                                             Your Mail 10 is as follows: 159209882
                                                                                                                                                     RECEIVED
     Beaverton, OR 97076-4419
     Name of Debtor: YUETING JIA
                                                                                                                                                       FEB'O 3 2020
     Case Number: 19-12220 (KBO)
                                                                                                                                                    LEGAL SERVICES
                                                                                             For Court Use Only




                                                                                                                                     ::;;~,0) 11m111111m1~1,m:
                                                                                                                                      Filed: USBC - Central District of Californi1-

     BAR(23) MAILIO • •• 000159209882 •••

     YTl (MERGE2.0BF,SCHED_NO) SCHEDULE tt: 220000180' • • u 12
     CHINA s·oFrGROWING INVEST WUXI PARTSHP.
     ROOM 1612.YINGU BUILDING
     N0.9.WEST NORTH FOURTH RING ROAD,
     HAIDIAN DISTRICT
                                                                                             Your claim is scheduled by the I
                                                                                             $27,972,027.97 UNSECURED
                                                                                             DISPUTED
                                                                                                                                 --------··
                                                                                                                                                                       ------'-"
                                                                                                                                                                                          I




     BEIJING 100190,
     CHINA



     Proof of Claim                  {Official Form 410)                                                                                                                         04/19

Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of claims
arising under section 503(b)(9) of the Bankruptcy Code, do not use this form to make a request for payment of an administrative expense. Such a
request should be made by filing the separate administrative claim request form approved by the bankruptcy court. Filers must leave out or redact
information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any documents that support the claim, such
as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments, mortgages, and security agreements. Do
not send original documents; they may be destroyed after scanning. lf the documents are not available, explain in an attachment.
A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.


111111         Identify the Claim
1.  Who Is the current creditor?
Name of the current creditor (the person or entity to be paid for this claim):        Cl;lNA SOFT AAPWLN6 INVEST WUX.1 PARTSHP
Other names the creditor used with the debtor:

2.      Has this claim been acq(!ired from someone else?       21' No   O Yes.       From whom?

3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)                   4. Does this claim amend one already filed?

Where should notices to the creditor be sent?                           Where should payments to the creditor be sent?                   Ii,!' No
                                                                        (if different)
                                                                                                                                          0 Yes.     Claim number on court
 RooM 1bll,             YzNGU. SUlWlNG-                                                                                                  claims register (if known)------
Name                                                                    Name

rJo. j WEST NOR.TH Fou8JH                      j)JJ,JG-     RoAD                                                                         Filed on _ _ _ _ _ _ _ _ _ _ __
                                                                                                                                                          MM    / DO   /YVYY
Number         Street                                                   Number           Street

 BI:2 lZNtr                                      100110                                                                                  5. Do you know if anyone else has med a
City                       State            ZIP Code                    City                           Stdte          ZIP Code
                                                                                                                                         proof of claim for this clrtim?
                                                                                                                                          MNo
Country (If lntcrnatlonall: _   _,,C,:,Hc.,,l.,N=A..._______            Country (if International):-----------
                                                                                                                                          0 Yes. Who made the c;1rlier filing?
Contact phone:    /t8t) /38 Jo4B{8 /,5                                  Contact phone: - - - - - - - - - - - - -

                                    o@ 1.1, . c.orn                     Contact email:


6. Do you have any number you use to                                                                            8. What is the basis of the claim?
   Identify the debtor?
D     No                                                                                                        Examples: Goods sold, money loaned, lease, services performed.
                                                                                                                personal injury or wrongful death, or credit card. Attach redacted
.;/ves.                                                                                                         copies of any documents supporting the claim required by Bankruptcy
                                                 Does this amount include Interest or other
Last 4 digits of the debtor's account or any     charges?                                                       Rule 3001(c). limit disclosing information that is entitled to privacy,
number you use to Identify the debtor:                                                                          such ;is het1lth ct1re Jnformt1tion.
                                                 D     No
         S. -~.lA                                s;:/Yes.   Attr1i::h st<1tf!ment itemi1.inr, interest, fees,
                                                            expenses, or other charges required by
                                                            Bankruptcy Rule 3001(c)(Z)(A).
                                                                                - General POC Page 1 of 3
      '          Case 2:19-bk-24804-VZ                                Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                  Desc
                                                                       Main Document    Page 21 of 54
9. Is all or part of the dnim secured?                                              ~Is this claim based on a lease?            11. Is this claim subject to a right of sctoff?

~No                                                                                      No                                     ciNo
                                                                                                                                                                                   ..
D   Yes.   The claim is secured by a lien on property.
                                                                                    0    Yes. Amount necessary to cure
                                                                                                                                D   Yes. Identify the property:
                                                                                    any default as of the date of petition.
Nature of property:

D Rcat cslatc. If the clalm is secured by lhe debtor's principal                    $
residence. file a Mortgage Proof of Claim Attachment (official Form
                                                                                    12. Is all or part of the daim entitled to priority              A claim may be partly priority nnd
410-A) with this Proof of Claim.                                                        under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
                                                                                                                                                     some categories, the law lirnits the
0   Motor vehicle                                                                   "llJ No                                                          amount entitled to priority.

D Other. Describe:                                                                  0    Yes. Check one:
                                                                                                                                                     Amount entitled to priority


Basis for perfection:
                                                                                    D    Domestic support obligations (including alimony and         $
                                                                                    child support) under 11 U.S.C. § 507(all1JIAI or (al(ll(B).

Atbch recfaclml c:opit!!. of documents, If any, that show evidence of               0 up to $3,025~ of deposits toward purchase, lease, or           $
perfection of security interest {for exarnple, a mortgage, Hen,                     rental of property or services for personal, family, or
certificate of title, financing statement, or other document that                   household use. 11 U.S.C. § S07{a){7).
shows the lien hJs been filed or recorded.)
                                                                                    D    Wages, sal;:iries, or commissions {up to $13,650•)
                                                                                    earned within 180 days before the bankruptcy petition is
                                                                                                                                                     s
Value of property:                           $
                                                                                    filed or the debtor's business ends, whichever is earlier.
Amount of the claim that Is secured:          $                                     11 U.S.C. § 507(aJl4).                                           $
                                                                                    0    Taxes or penalties owed to governmental units.
Amount of the claim that Is unsecured:$
                                                                                    11 U.S.C.   §   507(al{8).
(The sum of the secured and un!i'ecured amounts should m.i1ch the                                                                                    $
amourit in llne 7.)                                                                  0    Contributions to an employee b_enefit plan. 11 U.S.C. §
                                                                                     507(al{5).
Arilount necessary to cure any                                                                                                                       $
default as of the date of the petition:      s                                       D    Other. Specify subsection or 11 U.S.C. § 507 (a)(_)


Annua/ Interest Rate (wh:en case was filed)                              %          .that applies.
                                                                                       Amounts are subject to adjustment on 4/01/19 and every 3 years after that for cases begun on or
                                                                                    after the date of adjustment.
                                                   D             0
.             Sign Below
                                                         Fixed       Variable


The person complctlng           Check the appropriate box:
this proof of claim must        D I am the creditor.
sign and date it. FRBP
9011(b).                        ff{   J   am the creditor's attorney or authorized agent.
                                D r ,1m the trustee, or the debtor. or their authorized agent. Bankruptcy Rule 3004.
If you file this claim
electronically, FRBP
                                D I arn a guarantor, surety, endorst~r. or other co-debtor. Bankruptcy Rule 3005,
5005(a)J2) authorizes           I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
t(')urts to establish local     lhe creditor gave the debtor credit for any p.iymcnts received toward the debt.
rules specifying what a
!.ir,n.iturc is.                I have examined the information In this Proof of Claim and have a reasonable belief that the information is true and correct.

                                I ded;ne under penalty of perjury that the foregoing is true and correct.
A person Who flies a
fraudulent cl:ilm could be
                                                                 16   Lo, /}.oi.o
fined up to $500,000,
Imprisoned for up to 5
                                Ei1ecutcd on date
                                                                 MM/ 00 / YYYY                  S~n~u~           /J;,j
years, or both. 18 U:S.C.
§§ 152,157, and 3571.           Print the nome of the person who is completing and signing this claim:

                                Name              ..'f_lNG:!J.NG:
                                                  first name                             Middle name
                                                                                                                           BAO
                                                                                                                           Last name

                                ·m1c              _AJJ_ORNEY
                                Company           ~         . l l . f t CWUxl) LAW OfFlLES
                                                  Identify the corporate scrvlccr as the company ff 1hc authorized agent Is a servicer.

                                Address           _EL,Hi GoLDE.N lNT!aR.Naf-. onoi,( Tower-, X;~ /iMj Ra;;rl.. XzrJ IJJv.
                                                  Number      Street

                                                   Q;s-b-i ct . Wt1Xi           !   ]L~NG-S.1 l. C~1NA                     !   .214ll.l8
                                                  City                                                           State                 ZIP Code

                                Contact ~hone            H8b) /51 1JU 00 P, ~                                    Email   b/U) !Jl® «€Wij law. Coll']


                                                                                        · General POC Page 2 of 3
          Case 2:19-bk-24804-VZ        Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09     Desc
                                        Main Document    Page 22 of 54




     M,~,EI                l14.Lt El
                                            *~ Cli,        Alx
                                                                    ~i/&        flj$
                                                                                          fiJ,~,   cli , A Re;
                                                  .rfi )                                           rfi)
2015 if 5 YJ 15 El   2017 if 5 YJ 14 El         20000.00             730        15%          6000.0000
2017 if 5 YJ 15 El   2018 if 5 YJ 14 El         20000.00             364        15%          3000.0000
2018 if 5 YJ 15 El   2019 if 10 YJ 14 El        20000. 00            517         5%          1416.4384


      A't
      Cl i                                                                                         10416.43836
                                            ~5tx1 A Ix rfi iC
2020 if 1 YJ 14 El                                                    6.8751
                                           $


                                           ~~~~jr,flj,~,
                                                                 4424. 144864
                                           ,\';'1,~W! (Jjjr,)
Case 2:19-bk-24804-VZ             Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                   Desc
                                   Main Document    Page 23 of 54




    1±\ fttfI = 1~ tx nx *-fDblk r1 ~ 3c ffl ii 1k 1£ ~k c1~· ~~ 15-fx )
   1iJtTJ:       **~l$i)J9&~~f§ .@tit# c~t*) *f ~lt0 i5J




         _.,

              1±!:. ±J,. ,,6.. ,;.;r; i Fri. -;:r:; =I~ 17 - '11W   (   RMB200 , 000 . 000 . 00) o
         -·"' ·1s ff'Airr.-~~.!/\. r;;;:; 11J vfv1u 7G~




    ~ 2017     4    5 J=j 14      El Jt   0
Case 2:19-bk-24804-VZ             Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09         Desc
                                   Main Document    Page 24 of 54




       m~~~~*~~Wffih~~~.~•m~~~mm&. 1
          3.

   •m~h~tt~~fi.~•w~.M~m~.~~$~~~&.m~




    J'E )JD 45C &. El 7J 0- Z. 3i B'0 fi.l ,'el..
                                                                                                        ••
       wmn*~Mm~m~. @~m~•e®~M~•· tt
              2.                                                                                         )
                                                                                                        ,
    ~m~nm~~.m~~•e~tt•@~~~m~n~m~tt•
    t§ [ii]   0




              +.$~•~= ~~ff*~fiil~~$~.                                ~§$A~~~~

    •~-~~~~~.~n~•~wmnma~w•m~~A~~
    ~}G fitf\tf    0




              -t-·-·, ~fill

              1. :,f.<:ft fi'iJ ~~~ 7G~1JtjJ't~-1.5c.it:t.,   ff fPJ-h 3JJ A7G1~11& § 3t
    ~~•~ftfi'iJ.3JJA-hit:t.7G~~~.B&~*m~oom~~~
    ~ftl!,3J!JAJF1JlH~i[S_)j             0
                                                                                                  0;, Ca C
                                                                                                  ··-.o:r.~
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 25 of 54




                                                                                  \·-
                                                                                   •...
                                                                                   0




                                    ~t'-JElJtJJ: 2015if.5J=l 6 El
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 26 of 54




                          INVESTOR RIGHTS AGREEMENT

                                             z.




                                   'I'. i" . ·1·1-··e
                                      t .,     L.•J,
                                                  ~
Case 2:19-bk-24804-VZ            Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                          Desc
                                  Main Document    Page 27 of 54




                      HI-Jclv;iJi.)) clJT/iiH/f "*"iJ;i,ll" ) 1t1lJT3-)J-f 2018 iF_lR4!EI~
                   :,j,:
           .W,, .lixie 1'.1-)j/J:JVFf Ff JI!!, :l'.iJVl;i,{l: ,1, l;JiUtJi( ilil/Jll>J:I IR ~c\ii-,

                   !fl:1J, ~U-!f.-M!l.~1:llmMil--1:ktt C'flllli!-il"tk) c "tllffiff" )
                   ±I!! !tr.: ;)c\,,lilH'fl~~t~Jl 401 lcJ-~tfl1Jf.H:lifill-·WJ;k:ffl 12-56B 1e:

                   Z..1J, ,f,Qi;/Jt\'~~ffi.l\!.itt C~tJlO ::tfill!0'ii'J ( "ffi~"                 J
                   JI!! JJr.: ~t,f(ilil@i5ll8:i:'lJfiWi?.'¥f\>Cft'i!i'HWiii£=~ 2 -le)-




           (i)     :l]f/,\-)i'fllf/l',:~)jc'f-20!5'.f5J'l6BJ:H'i-T ¢f/}f,s\:il'l~J», tl:\f/j')j, LEVIEW
                   MOBILE LTD.l,f}tfl!!Z..;li ;X:ijx)f~\\'i T fl- ;X;;i,}.Jt'qi"lf~/m:,: o\l\(J(J!nvcstor Rights
                   Agreement, t,i,ir!JI/J';#(1fl,,Jt!JfMJil/l';:~Al'iUfi~fliG C "ffi~" ) , tl::1/th"
                   &:tt::Xc~i~ f,J :fsf tX1!:!\JLcvicw Mobile Ud.;kffft,J~fil~j"c(r,Jw])ljfm. JH'J:tl;:.ljt
                   t,\/tft;;kJft'i~:nW.1s:ti.T<tfl1;1JA. .s; lf-i'tM!'..t c~t,io '¥i-~f!0i'iJ-=f liiJ 13 5t?,J1b1 tlJ
                   fi!i1il!:\J'l T <,T,;wfl§ J) <iltrlf:lt{'H,:-:it··~~X#"') , t,i')l.&\ :itflriJiTLeview
                   Mobile    Ltd.j(,j"''fuft!ifi/l:;f;:{i),l,W1rr:liJX!'!.(~Jf~ilo>l31-   < "D.)'(~" )      1J(l!H!lf!i(
                   !/HE,

           (ii)      H/J'~il'li'il» iiJiE, @~Ji M-tHft'i)j//tt,sktlt fliGA fl\ i'fi, /iii~ 13 J!IJ;;kJ201 s'.f5
                   J'l l 5 l:l :¥.20t 7!f.5J'l 14 El, ;f1J.~.;i,if.'i!. I5%. //!i/,~Ei}f1J)!IJ" illrl:~it.J El, (11'~
                   )jf/;j;f<f~jf_i:jf(ll'~&;f1J,\,!.•

           (iii)   f_!t (/1Wk:n1,'/,tl:Hit*lll'~.g.1~Jf!lff-n'JltJ'~J!JJf!.. :t\ l/l':tilciJ~Ilt~!l':. o-1iX1" /)j()l
                    Wi:icf'l'l]i -i-· -o- jjt:x;f1J51_ ~Wtllill-·!.IW"i'i':.




                                                                                               11:.tcl/liil: 5 15
Case 2:19-bk-24804-VZ          Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                               Desc
                                Main Document    Page 28 of 54



                        (a)        «f/!ii:'~1.l-JaJ»r9tHr-1f.t~j£lRl'l J!HJA2011 ,rs fJ             1s l:l.liH~¥.2020
                                 .'.f.5fJ 1413,

                        <b1      liEJ!HJ!Hl'uJ (1l1f1J.ff!. iHt1fJ'\;J", ii\rlt:$::;i;:,it{Z.:iGJ,Ji:JfJ 7'JtiH&,
                                 2017 >!'- 5 fl 15 13 ~ 2018 lf- 5 J~ 14 13, ltiHH!F'f1J,t1 15%'1'1-'flJit
                                 W'f1JX,'!., 2018 if- s Jl 1s El~ 2020 ,f. s fJ 14 1:1. 11.ittft,f-f1J,t1 5%
                                 t'p.'f1HHff1J.\\!.•

                        (c)      l'.£ i/l'~n ;t,Jti:;HJ; ,!W11£1Mi1//s\'i/X;.;$:~f!Ji:T:/fiJ c.JK i.t/Qf/;l;t,x: N
                                 (rs ,t1J.@.z ntr. ,i, r!i'.t019:&el;ll>T<J,~1J;1J A. O\!iJtlll'IKn:<1:±l m1s(1%\'itk
                                 ;$:.'i!.:i£~)(9\-7}ffit!!llf'cpff:f:,

                                 -15-1iiifl'.£ tJJ,jf/j-·}'!{(1l11llJt~ -F, t1tx »l:tft&:$:tJ;iSUHxillfri/lJ
                                 ~.
                        (d)




                2.1     -15-11 c.ii.t~<Jl1f 'Jl::!E, HWJB,lK ?,:t1l&liEJ!Hili~JgJfaJ'f1J,t,(r-J3t'!EilHr1c
                        5)-,   "F~}±i!l1'!J,ii~, ;It c.\!filiJ-tl- Isl (t;i!\'1!, ~19\-~y!l•~li£''t!l~A.!il, fc1':Pd1
                        ill¥f!JJiltf,!l:ff;J"fl01Ht:@)(&15 ll\ #Iii.\~://!! ff ,;j,:tJHit¥-1;tftJl<. %, ff,;
                        ffi.,lclMitr-1,i::fJ<Ji':!Jfl~ff.

                2.2     tJJ fll'nolf1iA, fJ7. {i'<-1.\~ «11/i)W;SliiJ)) &:;t,~Mitt';;,::.:!i[::(f llti;?;:;$:.@,t111dF-J/91
                        tx.. JiJl:%/il\;ZW, :JCf't-f!)ff iAW"-Juf ~{jiJlJl~i1Jrt/ilt;$:.\\!,!ftit1;i LEVIEW
                        MOBILE LTD.ll£ LEVIEW GLOBAL LTD.fll):fx.(F-JtJVflJ,

           3.   e
                3.1     1?'1i.l'lfl11Ji£¥-l£. {:T:/•,J-1J/$JlJ' x.%"'tufH'Wt,c})} :itf<i'JJffHl••WsfE,
                        :;js:F}}i)t(Jl]i~!/'IJ, ~W, &JI!! fr, ~)._&jf jiiJ .!=j Jit:/1J;)c(rs/,el ,@,.!=j1jf(J)i*!tt,'"-l1\
                        ((; HiHt:lftbm, p;):1',i=!Rf!J/i!l ff ,l<tJ;,SI.Mi1".•l/;!JillitfllJ A !iH'r, 7fl.l.ff(,,Jm,:-t
                        iHf. fi7F i!t (:T:/iiJ:Jt{ill.A. !iH!li!ll\ ex.ii Xi< it!!~ •

                3.2     :;f(f~Hl','J/Hf:,;ft,~. bt:11;Jyffi:H•Jt:,t'f1J, x.*, i1H:E, ~'d!l., ifi:~r;,:i!i!
                        iiE. p;):,x.;if~::ff'!>iliW1fEJ,r, :;i;iii]:;f(#;il<.(~J~,\l',-, Jil1ff, ~.1l:D!Zffi?~ll£
                        t1t1•ix AA ~ff 1,11t;~m iliim; 01,i tt i*Wr-i :-IJ 11 • tl.,k j,. n ;,,x.



                :$:IMitt5°'-15-1ir,lfY.1~e&~*i!iQJmP.'J& E1 :z~m1f.,I'.%'.. :;f(#,i.it~,J:.iffil. .g.1,·-15-
                l'J\fl.:fit. &1if/$Jji,,fi lilJ~~H,iPxxJJ.
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 29 of 54




                                                        .f~,tjJ}ii: 515
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 30 of 54




                               ,




                                          I{H~,




                                                       :it;t(;IJ,i~: 515
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 31 of 54
Case 2:19-bk-24804-VZ                      Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                    Desc
                                            Main Document    Page 32 of 54




            'h ,t jJ- M: w- z ma11 , 4\ ,~ .sJ If- i!t ti' mt <~t if. ) ;tf. Fll '~ .sJ o!J * Jfit ii Leview
     Mobile Ltd. ,             <,;,, T ra'i ~t- " m# ,,:- .sJ " ) J.:.( ii,J if<. 4.t A* i 1J :It ./lt '!Ir fG 11& .1,;- 1:k. 1t it

      (;tf~f}R)R-it-*Q~.sJ~H~#~-#(~TM•"~#-"),

            7'J _$..;k. ~ 4tit :I{ fr. fil t.f.,~ .sJ a-it- ~i'l * ii e, -t 2015 lf- 5 t1 6 El Jry ii< 4.t AR
     i 1J :lt./lt ',i'- fG-tl&f}{:k.{t :Jl (       ~ fllf}{:k.)   ft:i/-41 * iJ,.. ~!J ~ 4tijj- o!J 3t Jh :t. ,t INVESTOR
     RIGHTS AGREEMENT Jilfl\-j!;_f}Jol (,;,Tf}#- "3th:t.#"),                                                  t 11;tE1H,1~aj
     ~~*Qiiii,Jif<.ttA*M:!ttt*fG•f}R{tit(~~f}R)ll-it-*U~.sJea~
     ~JC.A~iji, if<.ttA*M:lltt*fGS.R{t:lt(~~f}R)ll~*Q~.sJ~ka
     1l mft,,:- .sJ       ~ fr ory -tf- 1.li. f{   JC. ory ~ 4t ,t . fil 1t ,~ .sJ 41Hfl ./Jl; 3t I :t. ,t a!J i~ ;t , .(f. • if

     &#8~~. ~~tt•tttt*~~~m~.sJll~*U~aJMif~#•.$..*ll~;t
     a!J if•J .t <,;,, T T.ii #- "if ,t;J;. x.. 4r- " ) •

            2018 lf- (lJ tl ~ El , mft,~ .sJ ,t i*l * Jfif ii .'f; i!t ,t} #J t" nl!. {t .~- ./L¥. ( ~t .y. )
     ~ Fll'~        .sJ ,fa Jry. 4t ARM it./lt           * fG 11& f}i:k. 1t it   <~ Flli'-1:k.) £:if- ((;iHt t1J.ix.)) ,
     ~;tif<.ttA*M:lltt~fGffi.R1t:lt(;tf~•R)ll~**~.sltt~3tl:t.#4
     T iJ,. 11/:J   ~   4t {fr JI.. 41!-   ~   4t {jj- .$. .t -*tit f.J LEVIEW MOBILE LTD.£. LEVIEW
     GLOBAL LTD.nlt..tx.itiJ{x.if•J, ix. ifi.../Q; (({-l\-,t;/;,. Jal)) a ((;/~ ,t. t1J.ix.)) fry ;t $-~ ,f/}tJ:..$..
     .tt11*/J!J{:t.tx.,           (({{!-,ttf}Jo])) t\'.$..*~{l.JC.A~iji/Jryfl\-j!;_J!*f. 2020 lf- 5 JJ 14
     El, 2017 lf- 5 JI 15 El .f. 2018 lf- 5 JI 14 El, #.~~.lf-,f 1J$- 15%~,f•Jit~if·J.~-,
     2018 lf- 5 }'] 15 Eli.. 2020 lf- 5 ,El 14 El, #.~~lf-f•J 4- 5%~,f•J-it .j!:.,f•J.t.

             f.J~, !f-ah'R<~tif.)                        -~~~~***~.                      ~amt.r-~aJ~~*•ii~
     nUR.~~- ((f,\-j!;_.Jol)) a ((iHtt1J.ix.)) /JiJt!J;t,t1:-kUt-it-if,t;/;,x..%-, ,'f-il-l'l:fflt Ut
     if.) -~~aJ;J-lf-*M((f.\-,t;l;,•JoJ))a((;1~~~a))ory~*~;tR'h~~ii,Jif<.~A

     *Mittt*fGSf}R{t:lt(-~-fsR)
Case 2:19-bk-24804-VZ                         Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                               Desc
                                               Main Document    Page 33 of 54




                    1:7 Jt 9)- ~ W- .t. Isl a!J. .'f- :iltti: nt ( ~t.i', ) ;jf Fil~ &J lr-1 * J!Jl 7T Leview Mobile
      Ltd. • ( ,:.< r             ~~   ft- " El Ir- ~ &J " ) ./,;( foJ if 4!: A -ls. i•J ± ./!l:. 1- ft3~ .g- R {t- ± ( ;tr Fil -*"
      {:k.) »..$.*Q~&J~ff~#M&~C~r~#"~#&"), ~A~if-44:i:R
         (~t.i)           ;jf~~&]»..El~~5J~~~~MA,

                    ;'g~;k_~.$Hfr:lH.                         El./,f. 1.)--5]»..$..fij*7Te--t        2015       .if-     5 Fl 6 El    !iiJ'-4.t,;\-!s.
      M±ttW"~S•R*±(~~.g-{:k.)»..$.*Q~&J*•'H"*R~~#&~~I~
      14- INVESTOR RIGHTS AGREEMENT ».. 1tr ,tt.g- ~ ( ,;1. r .g-,ft. "~ lb ~ 14-" ) ,
      M~m#~5J~~*Q71if;JiJ,.tt,;\-!s.M±ttW"tffi.g-{:k.:{t-jr.(;tf~.g-{:k.) R$*
      Jf!>i: ,;;-   &J 1lr .tJ.: ~ {i'.. 7C. A I\. if, , if.~!: ,;\ -I<. i 1J :Ir. ./!l:. 'k t ffi .g- 1k ~ ± ( ;tr Fil .1k) »...it-*
      -~&J'H"k&~El#~&],'J;:{t~•~*J(.~~#*· El#~&J-#.~1~14-~
      ~~. AMi£&14-M~~. foJ•~A-1<.M±ttW-tG.g-R*±<~m.g-R) »..$

      *8~5JM.i£~#~~*»-M~~ti&C~r~#"i£.tt~+"),

                    2018   .If-   5 Fl 25 El ,                 El ./;r, ,.)-- 5J lt ri'J *- ~Jl 7T if- :iJIA> #1 t' iiUt .t ./i ,t;.. C~t. ;r. l ;tr
      m~5J~!iiJ'.ttA*-M±ttWt9•{:k.*±(;tf~.g-{:k.) •• «,~£~a». M
      ~if.ttA-!s.M±tt~tS•R~±(~~•R)R$*-8~&J~4£Jb~14-4r
      ii-.~l:J ~ #1! Jl.A/i-~ -iv Hr 4'-,t4Ht ;'g LEVIEW MOBILE LTD.A LEVIEW GLOBAL

      uo.ttk~kti, ~••«•a•~»ac,~£~a»~~$;tr•.tt*-&~*~
      1fri~. ((t.'},tt.g-/.'>]) 'f ~*i'Kic.7C.Al\.if,lt!J1tr4J!-ls..f. 2020 .if- 5 )'] 14 El,
      2017.if- 5 Fl 15 El .f. 2018                              .if- 5 il 14 El, tl:M. .if->f•J,f 15%~,t•JitJ<f.>t•J.t, 2018
      4- 5 )']         15 El .f. 2020          .Jf-    5 fl 14 El , ./'ic H~. .if- ;f•J $- 5% 5¥- >f•Jit $ ;f•J.!1.-,


                    ~./E.1*.i£.tf.:5(.. 4!- ••'f-:iXJ.KR.: Ut 1t-) ~Hl,;;-JJ -t 2018 .If- 5 )'] 25 El ::B J!1.                                      ((;¥.
      ;~ J, )) . 1/< HHu                * El ./.f,    1,)--   5J Ji I')   *Jfil 7T *- fiUi<. ~~.   (( 11r a {;'- /.'>}   »».. (( ;/ ~ ft.   j,I} ix.)) 6/j

      t!1   ;t '.it ± I& {t $. .i£ .tJ.: ~ 4r , .'f- :it tt nt ( ~I:. .y. ) ;tr Fil ,,;- 5] :l/f-1i<. .If\ (( 11r JJ: % Jal ))                         »..
       ((;/~tt,~a»~~*~~RY:7;¥.~~if.ttA*-M±ttW-tG.g-R~±(~~·
      R > a ,JI.* iril 'l:- ai n11 ;fit~ 41-. c,:.< r iij ft "./2. 5(.. • .. ) ,               *
Case 2:19-bk-24804-VZ                 Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                Desc
                                       Main Document    Page 34 of 54




                                                                                                      '
            T-1 ii:,, .$. A.1)\ i!, -io      *- El ~;r, ~ ~ ;fl·* ~(I.    «-ft~ .f} ~ »-ifi:r t•~ ft. tlJ.-il))         ~ :t- Ail
     H $.i.£.tk. 5l   *",     &./ A Jf.. -it-rtni     Ut #)        ~ Fll ~~ a1 :f.. {/{..~({   «!f.. il'~tnt   Ut :r. > :tH!l
     1} a) ;j{ ii if~ ))   ~ ~ JPl {t Jt. ,fl( ft X.. .~ , .$-/-... M, st :J'f- V). ~ ii. ~ 1i A. {Ji. l;J ~;f.1~ a) 'JJ.../ ~ ,'f.

     itttnt <~t-;t.) ~ ffl,~ aJ ht H .i.£.tJ:. x. ~ 'JJ.../ .i~A1Z ~ >l 4t-o




                                                                                   '1< itr A. : )i' ~-~. ..      yU:7 I A~ ? '
                                                                                                     ' ,, ' ... ~~,JVV{"                     :
                                                                                                                                             .•
                                                                                                                                                  ~    .
                                                                                                                                                      ..



                                                                                    El JfJJ: 2018     -'r 5 ,J    25 El




                                                                                                                                      2·
                         Case 2:19-bk-24804-VZ                     Doc !iii
                                                                       511 (it!!I&)         ~il!:~iit~ilfi¥11llt
                                                                               Filed 04/03/20 Entered 04/03/20 00:28:09 Desc
                                                                    MainINTERNATIONAL(REGIONAL)EXPRESSMAILWAYBILL
                                                                          Document         Page 35 of 54          EA396382386CN                                                       •
                                                                                                                                                                                      •
                                                                                                                                                              .J
     1!<1111/0RIGIN OFFICE                ~BIii/POSTING DATE & TIME                       ii!(~ }JTO
                                                                                                                                                                                      \-II'

     fl~)../     OM                       '!:c*'1!l/PHONE(VERYllll'OR'l<N~

     .JJl!r9.....Y.w.~bd.4 .... c,±81)~ ILLf£.L~p_]),i-
                                                                                     H 1\111!/   ~€tbttj... JI (l.; .....    IHC!tll&l/COUNTRYIREGION) .••.••..•.••••••


                                                                                          ..~.~e.r.-tP."Y!............... (k;.-t~...&J.~.. t U., S.: A)                               •
     •m/CITY                          IIIS.{l!!ll&)/COUNTRY(REG10N)

g; ....Wv.t.Xl ..................... 001-Nli ....................
Q    ~~/COMPANY
                                                                                          ~~/COMPANY

                                                                                          .......cl,a.'JM....PY.!1.r.1&J1'MJ ...v~ ...................... .
                                                                                          l!!lllt/ADDRESS
                                                                                                                                                                                      •
~t- .81-t     Ji«.6r...l?.I.H1N.Gr. .c.WMitz)..?.-&w.... 0. H.-1: (.( . ..cf!'. .. J:"i'i/J.
     ltlilt/AODRESS


~'I: Il,.1:i.,.GrP.~..~~'~.]!Mlec.. ~Q{!~lt'~
                                                                                   ·'f'
                                                                                             ..~IY?.r??#f./.
                                                                                                  r··        ...k ~ ;f'Jfj .. , ..UC,,;.... ·~
                                                                                                                       ...... ~0
                                                                                                                                                                                          •
                                                       .J    J
~ ... ~J.lifi'#.'t!.P.'i>.-/;tJ.r&.,.Wir:}L,.J).: .. gl4.......
                                                                ...P..Q....B.rti ...4.f.!.i.: ~----------~--.--------.,
                                                                             I
                                                                                              El!C!-/PHONE
                                                                                          -111/POSTALCOOE

                                                                                                      - /; --0 I
                                                                                                                                             (VERYIMPORW<~
                                                                                                                                                                                          •
                                                                                                                                                                                          •
                                                                                                                               ~a:
()   -l'i/POSTALCOO                   : JllPlll'l/CUSTOMER                                lf;lR/'IOl.l>,IE
                   0                  :                                                   ih                                   ll15U! Ian'                          'fll./KG ~
                             D i!@l       ,,,,_.,,,,,.                       D li!lilJ    llll!!/CHARGE           l!l?l!!lll / I\OOow,JE                                         -



                                                                                                                                                                                          •
                                                                                                                                                                                 l¢
                                                                                         i-:c..,.,-...,,..,-.,.,.,..,..,,=c-::c'-:"¥=-c=,-,----,-l,"-¥=,.,...--,,------I-<
                                                                                                                                       l!<l!'A!\I~ /RECENER'S NAME       ¢
                                                                                                                                                                                 ~
                                                                                                                                                             08    H !j   M 1l   e
                                                                                                                                                                                          •
                                                                                                                                                                                      t
                                                                                                                                                                                          •
                                                                                                                                                                                          I   I   I




                                                                                                                                                                                          •
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 36 of 54
           Case 2:19-bk-24804-VZ                               Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                          Desc
                                                                Main Document    Page 37 of 54
    'United States Bankruptcy Court for the District of Delaware
     Yueting Jia, Claims Processing Center
     c/o Epiq·Corporale ~estructuring, LLC                                                     Your Mail ID is as follows: 159209.882
  P.O. Box 4419
 ·s·eaverton, OR 97076·4419
    Name of Debtor: YUmNG JIA
    Case Number: 19·12220 (KBO)                                                                                                                         JAN 2 0 2020
                                                                                              For Court Use Only
                                                                                                                                                      LEGAL SERVICES
    8AR(23) MAIUO ,.,.. 00015~209882       ••t
    Yt'l (MERGE2.0liF,SCHEO_NO) S'c.HEDULE #: i20000180u•• • 12
    CHINA·S0FT GRj'.}WING INVEST WUXI PARTSHP.
    'ROOM 1612,VINGU BUILDING                                                                 Your claim is scheduled by the Debtor as·:
    N0.9,WEST NO.RTH FOURTH RING ROAD,                                                        $27,972,027.97 UNSECURED
    HAIDiAN' b1STR!CT-                                                                        OISPUTEP                    - - -- --- - - - --
    8EU1NG 100190,                                                                                           Filed: USBC • Central District of California
    CHINA                                                                                                    Yueting Jia (810)
                                                                                                             19-24804 (VPZ)

 .Proof of Claim (Official Form 410)
                                                                                                                  YT1               111111111111111111111 IIll                    04/19
                                                                                                                                                      0000000019
Read the instructions befoi'e filling out this form. This form is for making a da_im ft. . .----,-----·-····-------·---.---·-------·--·-··--·-~--,...........A claims
~rising under sectlon-503(b){91 of the Bankruptcy Code, do not use this fotm to ma·ke-a request for payment of an admlnfstratlve e><pense. Such a
request should.be made by filing the separate administrative cl_aim request form approved by the bankruptcy court. Filers must leave out or redact
Information that is entitled'to privacy on this form or on any attached documents..A.ttach redacted copies of any documents that support the daim, such
a5 promissory notes, purchase orders, invoices, itemized Statements of r~nning accounts, contracts, judgments, mortgages, and security agreements. Do
not send.original documents; they may be destroyed after scanning. If the documents' a.re not avail~_ble, explain in an attactiment.
A Pl;?l"Sbn who files a fraudulent claim could be fined uplo $500,odo, Imprisoned for up to s years, ot both. 18 u:s.c. §§ 1S2, 157, and 3571.
Fill in .ill.the iliformation about the·claim as of the date the case was filed. That date is on the notice of bankruptcy {Fortn 399) that you·receivcid.

Fif M-         ld.entlfy the Claim
1.      whO·ls the current creditor?
Name of ihe.c.urrCnt credilor (the person or enlity to be·paid for thlsdaim):           CH.INA         sou        rtRPWlNB INVEST INVX.L PAR:rsHP
Other·narnes the creditor used with the debtor:

2                        •
        Has this claim be n acquired from someone else>             2f No O Yes         From whom'
3.      Where shculd·notlces and payments to the creditor be sent? Federal.RUie ofaankrup~~y·Procedure (FRBP} 2002(g)                      4. Does this clairn amend one already fll_ed?
Where ~hould notite·s to the creditor he Sent?                              Where should payments to tlle creditor be sent?               .~No
                                                                            (if different)·
                                                                                                                                           D Yes. Clafm number on court
&ooM 1b11. YiNGLI                        8UZLDlNG-                                                                                         claims register (if known)
Name                                                                        Name

I.Jo.j WESI 1\/0IIJtl                   RluRT~ Rr.N&- RDAD                                                                                :Filed on
                                                                                                                                                           MM /.DO /VYYY
Number         Street                                                       Number        Street

 B'f:2.1ZtJ6:                                         100110                                                                               S. Do you know If anyone else ·has.filed a
l;ity                         St.it(!            ZIP Code                   City                          State        Z1P Code            proOf of dalm·for thls claim?
                                                                                                                                           111!'.No
Country (if International):CHLN8                                            Country (if lnternatlonal):
                                                                                                                                           0 Yes, Who made! the earlier filing?
contact phone, /+8&\ 138 Jo48f8 (6                                          Contact phone:

Contac't.email: --·--·       ""-'
                          .
               Give Information-
                                          cl!l il'. !&'l'.l                 Contact emall:
                                        About the daim as of the Date the case Was Filed
6. ·o·oyou have a_ny number you use to                7. How much is the claim?                                   8. What Is the basis of the claim?
   lderitlfy,the debtor?
0     No                                                                                                          Examples: Goods sold, money-loaned, lease, services performed,
                                                      $       44,241,442,                                         personal injury or wrongful death, o_r credit card. Att.ich redacted
,;;/ves.                                              Does this amount include interest or other                  copies of any documents ,;:upporting the claim required by Bankruptcy
last:4 digits of the debtor's account or an.,i        charges?                                                    Rule 3001(cJ. Umit·disclosing information that is entitled to privacy,
number you use to identify the debtor:                                                                            such as he,1lth care inforrriation.
                                                       0 No
        _Q_   __a_ __l_ ~                              r;,/ve~.   Attad1 sl,1tement ilen1i1fog interest. fees,
                                                                  cxpcm,cs, or othercharges_requlrcd by
                                                                  .Bankruptcy Ru·!e 3DP1lc}(2l(A) .
                                                                                                                  --c~
                                                                                    • General POC Pase l of 3
            Case 2:19-bk-24804-VZ                               Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                            Desc
                                                                 Main Document    Page 38 of 54

 !>. Is all or part of the claill} secured?                                      ~Is this claim based on a lease?            11. Is this claim subj<lct to a right ofsetoff?

  riNo                                                                                No                                     oiNo

  0 Yes. The·clalrn is ~cC\Jrcd by a lien on property.                           D Yes. Amount necessary to cure              D Yes.    Identify the property:
I Nature of property:"                                                           any default as of the date of petition.

 0 Rc.:il estate., !f thc_clalm is s·ecured by th,: d(:htor's prindpal           $
 residence, file,, Mortgage Proo{ of Qaim Attachment (offiti,,I Forni            12, Is all or part of the claim entitled to priority               A claim may be partly priority and
 410-A).with this Proof of Claim.                                                    under 11 U.S.C. § S07(a)1                                      paitly ~onpriority. For example, in

  0 Moler .vehicle                                                              ill   No
                                                                                                                                                    some categories, the law liml:s the
                                                                                                                                                    amount entitled to.priority.

I D    Other. Describe:
                                                               ···-------
                                                                                 0 Yes. Check one:
                                                                                                                                                    Amount entitled to priority

                                                                                 D    Domestic support obligation-._{induding alimony and           $
  Basis f~,r perfection:
                                                                                 child support/ under 11 U.S.C. l 507{a/11JIAI or {a/l!IIB).

  Attach l'!!dacled copies of docum1:!nts; if any, that show ~vidcnce of          D Up to $3,025 • of deposits toward purchase, tease, or           $
  perfection of security interest (for example, a mortgage, Uen,                 tl!1ttal of property or services for personal, family, or
  certific.,tc of title. financing-statement, or othcrcfoc:um.cnt that           household use. 11 U,S,C. § S07(al(7J.
  shows the lien has been filed or recorded.)
                                                                                 0 Wages, salaries, or commissions (up to $13,650')                 $
  Value cf property:                           $                                 earned within 180 days be:fore the bankruptcy petition Is
                                                                                 filed or the debtor's business ends, whichever is earlier.
  Amount of the claim that is secured:         $                                 11 u.s.t..§ S07(a){4J.                                             s
                                                                                 0 Ta.)(eS or penalties owed to_govcrnrncntal units.
  Amount of the claim that ls unsecured: $                                       11 U.S.C.   § 507{a/18J.
  (The sum of the secured and un~ccured amounts should match the                                                                                    $
  amount iri line 7.)                                                             D Contributions to an employee benefit plan.11 U.S.C. ~
                                                                                 507iaJ15J.
  Alnouri~ necessary to cure any                                                                                                                    $
  default .as .of the date of the petilion: $                                     0 Other. Specify subsection of 11 U.S.C. § 507.{al{_)
                                                                                 that a.pplies.
  An_nual Interest Rate (when.case was filed}                           %        • Amounts are subject to adjustment On 4/01/19 and every 3 years a"fterthat for cases begun on or
                                                                                 a~er the date of adjustment.
                                                    0 Fixed D Variable
                  Sign Below
  The person completing             Check th~ appropriate bo11:
  this proOf of daim must
                                     D I am"the creditor.
  Slgn·ahd date It. FRBP
  9011(b).                          r,{ I ~m the creditor'!- <1ttorney or authorlled agent.
                                     D I am the trustee, orihe debtor, orthefr\rnthorized agent. Bankruptcy Rule 3004.
    If you file this claim
                                     D I ,m1 a guarantor, surety, endorser, or other co-debtor, Sankruptc'y Rule 3005.
    clcclronically, FRBP
    SOOS(a~Z) authorizes             I understand that an authorized Signature-on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
    courts to.establish local        the creditor gave the debtor credit for ,my paymenu received toward the debt.
    rules specifying wh,n ;i
    signature is.                    I have e11;amlned the information In this Proof o[Claim and have a reasonable belief that the iflformatlon Js true and .correct.
                                     I declare under penalty of pcfjury'that the foregoing Is true and correct.
    A person who files a
    fraudulent claim could be
                                                                16 Lo I f.?.oi.o              BM y /f.1
    fined up to $500,000,
    Imprisoned for up to S
                                     EJ.ecuted on date
                                                                MM / Ob / YYYY               Signatu;;l{Jj     ~
    years, or both. 18 u.s,c.
    t§ 152, 'i57, und 3571.          Print the name of the person who is completing and signing this clalm:

                                     Name           YJ.NG Lu.JG:
                                                   Fi~t name                          Mfddle narne
                                                                                                                         BAO
                                                                                                                         t..utn;ime

                                     Title!        _}J.JQR NE y_
                                     Comp;my        BEJJVJG: ~~~f\lli (W!/il) LAW 0/flLE:S
                                                   \dentify the corporate servicer as the company If t_he authorized agent is a servicer.

                                     Address       .EL, I~ 1 GoU)~N lNTEi<.NO:tf o~ Tower-, X;~ IiMj                                                ~tmi. Xzr.J IJJv.
                                                   Number         Street

                                                    Q,-s1ri ct . IAltAXi , JlBNfrS!l. Ctl1N~ ' .2110-l-8
                                                   City                                  St.ate     ZIP Code

                                     Conlact Phone        H86) /5/ 1o~ 00-Bi                                 Email   blAII ~@ J€~ l/!M!. • Co~


                                                                                      - General POC Page 2 of 3
    Case 2:19-bk-24804-VZ                 Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09               Desc
                                           Main Document    Page 39 of 54




     i!'f ,!/i!.13            iJG.Lt 13
                                                 *~ (Jj,         .Af<;;
                                                                              5J,t·.~    llJ$
                                                                                                    llJ,@, CJ], A f,;;
                                                        .ifi)                                              ffi)
2015 ~ 5     JI 15 13          JI 14 El
                          2017 ~ 5                   20000. 00                 730       15%           6000.0000
2017~5JI 15 13     2018 ~ 5 JI 14 13                 20000.00                  364       15%    .
                                                                                                       3000.0000

2018~ 5 JI 15 13· .2019 5:p· 10 JI 14 13             20000.00                  517        5%           1416.4384


       irit                                                                                              10416., 43836'.

                                                ~ 5G :xt A f<;; ffi   n:
2020 ~ 1 fl 14       13                                                         6.8751
                                                $


                                                ~w~~ic;f.!J,@.
                                                                           4424,144864
                                                .~.jjtfilii <15 5G.)
Case 2:19-bk-24804-VZ          Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09        Desc
                                Main Document    Page 40 of 54




         ~~~,          $~~*~ftm•~•~~~ftc~~~~)
         /t•:iJ: *t5i\f$qJ./iE{t .~,jy:* dtJi'O ifll~ 0fiJ




                .=.,    1i-~'r:~viAB;;rf:i Vl\il 7G~ CRMB200.000.000.00).,
                11!1, /tH·~1<1J.l§!,7-J#i:{f: s 5-}z.±.li_.
                li, 1l§'•~nilit,X~Jllllh ,t•nii'BJ~zt:q;:, § 201s :q;: s fl 15 El~.
         ~ 2011        {f: 5 J=I 14 Oil:,


                ·t, ::±l f/#Jn:1ff///;r,1Jt.¥:il[.;Jfi,:1J IJ l' ttH'f ~l(F:

                               fa~,        ~~•~••ma&#<jt~)W-0~
                               ITT~ ¥4-:   693489502




                 1~®•1J~~~ft••~~-~~m•~m••·                                     ~M•~~
          rn.    ,Ft~flHifj.,:ilHrilirtitiiJJ.
Case 2:19-bk-24804-VZ                 Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                           Desc
                                       Main Document    Page 41 of 54




                 3.®a1.i~~*~~ili&1.i~~•.M•••~Mmmm.7
        fiJ1H!lJz1.is<Ji,-J-~1JtJ.tff, f'l-gi''f£, M*i!i.9J, ~l*~-1'f~HJlliR.. flt~
        1r1:.,M\14t{f0:BfJi"H/!J. ~ii·. M%~I+:J'lV&&~N,
                 4,       *tmttnQ: <~t:il'n ~ p[0-§'J .& ;rt~ ll:ii;~1\i1J A~~; 17;:J:ifa:rlt
         fftN,f;l-~Jif'llH~hiE,
                 h,         m~{] 'VHf



                   2.       iliW1.f*mM&~fila.e~~~••~HM~•. tt
         ~~1:t~1.f mJ1.Jft, i:!z~'-:l ~•~ms'.J1+w.0~:JJu~~1ta1.f s<J m.~. it~
         t-~ FcJ     0




                     +.•*•*:~fuff**~~~·~,EB~.A~1.f~~
         IA!t   I*   0    i!D• !'Ji ;if~ fiX: s{J ~ /J rEJ ~ .EB tl:\ {! 1.i p)T tE !ilrff tr~ f.ll. a<J A ~ ~
                                           O




                     +-·'       J!i{fil                                                                             ,,~r=""~
                                                                                                                    ._:'.,If,\,;,'.,
                                                                                                                        \~: r:
                     1.    *ir~~F~:filltif..1Tll1P.5l.~'£. {f{;;J-1.i 3$ A:ff!iH!l. § ~
                          ~*
          ~11,1uri¥ ,g. ~ • 3 ~: A-Jr ~1:..::-fi:iJm.1J • .10.&At                   *m Tin rr~ ii'..:im!f.11
                                                                                           ~

          ;Ftflii..~ $A*:tl{:!liiiE sJJ ,
              *ir~&~1.i~•~m~~~d••-1?.~••~.
                     2.                                                                             ffia1.f
          s~m~ffia~@M~~•. m@**1?.~~•••tt.
                     3,     iliffi1.i~~~ffiaM~~-*~~~ffl~~~~X*G1.i,
Case 2:19-bk-24804-VZ     Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                    Desc
                           Main Document    Page 42 of 54




             4.*~~W~*~•~.                     ~~~~~~~-A~ij~-.                          ~ili
         *~ 1EtiiE. 1~ :fcJJ\\)E.!ij *~fsl   ~~ li'i]~{})J,




                                                                                                 \ •.;. ..
                                                                                                      0




                                               %:tf.J El j!JJ: 2d 15 ff". 5 P.I 6 El
                                                           %:t(]±t!!,g,   ~t*
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 43 of 54




                            INVESTOR RIGHTS AGREEMENT
Case 2:19-bk-24804-VZ           Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                  Desc
                                 Main Document    Page 44 of 54




                        * Ol·ftfJ1Li(I_ (l;J.'fr,ljfiJ; ";,t;;.\!HSC') w1;.rf&t,''1'20\8fl'-1fl.zji:l'll:t
               \¥1, ilxifl &1ftJ:IVl'f f,,fll!!. !$J~.t1,(1''i'.liU~t)/( ili~JlpRIK~:.W,

                        fl'1i, ll'U¥:tiJ@l1t~ C:ffllli!~l c "lllfl!'li" >
                        ll!! lib ;.\;IWilifiil~:ltllll.401 1l~t[1JHfJilliJ-•JUJ;i;:iJD2,s6i1 §!.

                        Z-);, if.l!Wi;IJfflftWi.€1.tt:,tt (~tilt) :fillli!~llJ <"ffiildi" J
                        ti!! hb jtJflil1100i;i(lil:i'liHlfiiilliltlt'ii'HiKti~~llf 2 "!·




               (i)      llHll;l;'.flH1HxneT·20ISif5fliiB ~~ j' (f/,i});{/;l[lj) • i!H/,';t;. LEVIEW
                        MOBILE tro.&Jtll!!ZJi1eU*:li~'l:/T~''lcV,J!jjlf~fWHH1%wcstor Rights
                        Agreement, !/.Jii!Ellf/J/,i\;Jii~JWIU-1r@ii?:A.ll:;i]Tl\tfl,ji; C "/ll'iil;:" ) , tH!/J':h'
                        &.:rtX:l!Jii}i'il'/;ff~j~jl,Lcvi,w Mobile Ltd.'&.lra';!;JSfi!j!ji;((; •f!i'iflt, ll1'i'll!;'i'
                        %1f'f.;l;Jf1l~:f,'ff.J~~r-l>:!ll••IA, l;;Sf.lil\l'lfl~ Utml 't'il~~uJ-T-J/;J!'l:lri•J1~JW
                        fl.l'h'Hll'\T <if<illia» cli1!1£lti'l'~!lr.·'~;tj4-> , %1c:.\:itWJ11ff!.cview
                        Mobile Ltd.tjf·or~fd!:.lc~&i'lmf1J.\l!.rr.1ffiiI.iOI· ( "iU(S(~· > 1](lfllfl@
                        illf:E.

                (ii)      <fll·i!!,;~[i]JI i<i:.ie, ft!*kJi/,\tt\(1;;t;fn\;iv;"'fl:iGAll:ffi, !U-~F.IJO!;i;,201s<1<s
                         Fl 151:13!20\7.lf!Sl'l !41:I, :f1l.o!.}Jli!}i!.15%. (/}~E.f?.l'11Jlll, ~1tM-JfJ, fl}~
                         -;;i/(J*{~i:EJ·.>£/tii~l>l.'1"1.\i!..

                (iii)    ~..i!i!Mi:nl/Hllli!;*fn·~~l'lnji 1-'(t,Jfl'/Ji.:l!IJ~.. li',(l:!:/il<;Ji.<:Jit'.!l:'.'I!, ll-h'x'tDi!~
                         .; :/ci'Mi I' ll-1H11.il'l51.'il-{'l':l\ilt· ·;J;t';,E,
Case 2:19-bk-24804-VZ     Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                       Desc
                           Main Document    Page 45 of 54




                         (•l         (f/j:}i;~l•~)l]i l'fr;ffl'll!;if~LIJYJ/t.20!7 lt'. Sfl IS l:ll!H~¥. i020
                                    lje5 fl 1411,

                         <bl        l!EJUIIYJruJ t(.J;f,J,f.J H·Jl);;.U,, l/'i::.x*:.i7.,l:i'Z.;n;A~Tti t,i;t;!;I(,
                                    201111: sfl .15 Fl¥. 201s 11i 5 H 14 LI, lti!KV1::f•l~Hs%•~-~1Jtt
                                    Yf.~1J,\!!., '2018 lt<.S J'l 15 [:i ¥.2020 If, Sf.! 14 n, tl,i\(!JJqlJ!i'!- 5%
                                    '1'-*'HHi-f.lJ!i'.,
                         CcJ        /£m~n~<lti*fJ},~1)ti/1lf*;fll~;,f,:"1l:MJ:V'TBlK\iii!to1,l<:itf1 .
                                                fJ: ~¥..:112:&lt!lf<!';;tM A~ Iii!';11}~1,.«/:iJ l/l'1i(IJ!!l~
                                    ((,J *1JX,.z. lltr,
                                    ,it.\i'.i'!;ir.d.*iRW.11! l*iJtH:.•

                         (dJ        i'.1-1JTiftJ:f1Hili·~l&(1t1i11f1/fF, wt;.c'!,l :tl'h'k.4:tlriJl/!';,~li'iffl
                                    f{o




                  2c1     a-1,e.li!;;g,l/f:/i~. !!JU!i3:,~:t<IJW.liEIYlifl6;JU!fiiJ~1J1t1((.1:Jf:!l!ilHfJ'c
                          ,i-' 'f'1Jl:Jt!ij:j;j)1j. -!H'\WifiJa-1:1 ,r,i!t,lt, il..t*"lif·~~·!f)lv.A!Jh ,'oft:lill
                          11\lfU!".li~*ff;l;(ll~J(&/f.U!, /Hi!.:~:li!lfr:.l<W1\J/.!'.i>J!((.J:il.*, Jf<
                          m* @1,iJlf.1l'ii t1<11i,t1i1111:1:.
                   22     H:HM·1i!i.'i1\A, &~lll (li.\~sloJ» &*tl;\J/.lr;/i:'.$/iJ:tiliX*f.:ttt!X:11%11
                          t<. lb.fi:JJ;!~!,1,:t{~''Jii'l'\Ailflii/!f>'j/!.tl:Ilfilf~l!i*:!l'.!!ilt.Y'J LEViEW
                          'MOBILE LTD.lllt LEVIEW GLOBALLTD:ll!!.f:.t((.J~;!IJ.




                   JJ      ll!-'lil'1\!J\1ii£t'J11!. ff:f,1J···./j:tl.J1i 5(*it-liif~l'lit:Z!,1,Jtf'i'Jj)!l'"i:f:l••/!'.<H:ir,
                           :.\<tJHRrr-n:lir,1. .:,,.w.m1111r.        ~,l &tr:Jnp.:;Jlt=!111':0'Jfll.fil.!e;:iJi~Ji*~i'"WI
                           fr;ll!1:t!/\li1!i, ~Mi/r,/flllilllr*tJ1\J/.ijfo1.·~il11.!;0'1AYi~f. ;Fl!J.H:foif!!H~
                           i,)"f,     fl~,~tlJ:foJ;ltll!!.Ali\li!il\iDx;\f1t(lfilli.

                   3,2     >1<1~li11:iliH:·it<~ • .&;t!~ffl-T:fiif6.t1J, 5(*, ~ii£, !ttl!!. if<mW<llii
                           iil'. ~'«;i,'11\!'tlifiir-n,m. :r-!El*tlHJ/.fl;~'l\'. l!llff. f;,11:illW/Illtil'l
                           l!iiJ'•Jx!ll:<fff:Ht,'ilfilfiim~~iJtit.l'Wn!UJ, .ti,l</1..:i'ii!(lc,



                   *~1(JUiHl-n&tifWJ'.';!lii£)1UflH:l-l\J,0i:llti't~. ;J<.tJ;l~~\:Jll!~). 1:1-H~
                   #1.l'/.:ll), liifli/SJJil.:f.flitl~iliw.'1)J'



                                                                                                       tl·.:i'~t;}N:: 5IS
Case 2:19-bk-24804-VZ       Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                 Desc
                             Main Document    Page 46 of 54




               s.   ~Mll<
                       *
                    1:M Ii> iR(r-J i;U h' lX'.I'. i/•iSl.(1~ , ctJ /JI Ill' "Ji ffr{f./ik l'lti'i":IJ~l~J .ldi;il~l:1t.il,
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 47 of 54
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 48 of 54
Case 2:19-bk-24804-VZ                      Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                              Desc
                                            Main Document    Page 49 of 54




                   i'J it i'~ M: 'i :t. il u~ , ll~.,,~ aJ if. i'l ~ nt C~t. ,r. ) • Ill,~ aJ 6!i k.!!ii: iT Le view
         Mobile Ltd.,                (.,;,,Tf.~0 "el t.f.i.:-aJ") ¥1.r-iJi,.*tA*-M!iidlt'/t:lt.WifHk{i>:-!lk
           (~~·R)J1...Jt.*&0aJ~tt-ar~•&#C~T•o•-r#•"l.

                   T-J.$..;k."f~t.1t7£.tt. elif.,,'l-aJJ1....Jt.:!"*iTt'...T 2015-'t- 5 tl 6 !:llii/<-tti;\-1<.
          €1! ,lld!t. :lt.tV,.1kl?:-:li. ( ,tr l!l.{k) ~~ ,tr 1bl,'-*! 'f 4tftlriJ :Z. 11, ..,U't- INVESTOR
         RIGHTS AGREEMi:NT                           J1..1il-..tt•r'l (,;/.'f€-f.f.     "~lJij;,{'f"") , ¥-J)t          il#;~.l]
          ;1 f~]   *.!!,- 7/ fol !Jc 41:. A* M:Ii. H. tt :le. 'ti!, • ik ~ !ll,.      ( lf Ill • ix) J1.. .Jt. -ka 1,:- a) -fli- J;j;_ #. .

          ~,tA~,. •~A*-ti:!ktt•:1c.••&~~<•~•&>11...Jt.*&~aJ~~a
          ill- el # 0 aJ ~ff lriJ .f !1 lo: ,t lriJ ">f ,It it • El i;f. '-" .lJ 4Ht!Ai i. !!, Kit aH~ :.: ., ,tt 1* .ix.
          •*•~~.                   f.Jt-;f.i/<-~tt••·~~~a]J1...Jt.*•~~-~-r#•.$..*J1..~~
          /i!J f'i.S'.- ( ,;,, T fdi ,f.j:   "i{jt SL 1)-" ) •


                   2016 Jj'- [i] tl ~ El, el t.f.1.:-JJJ.ti<H(.!!l!iTif«/JHHil"irhUt.. tit,I(.. (~l:..y.)
                                               *
          ;/fill'.:- aJ ,folj i/<-4tiii. M:.ilc4t i,f :le. 4V; •ix!?:- :J1<. ( -Ii l!l{Hk)                   ~ ,'!l-    hHtfiHil)> ,
          ~~•~•~M~aw:1c.a•&*:.11cc•~••> 11..A•a0aJ~•~1K#•
          T i/_ Mf.J "l" 4t it Jl.. ;J+ 'f ~t ifr .$. AL- 4t R. ~ LEVIEW MOBlLE LTD. i&. LEVIEW

          GLOBAL LTD.HUir..1,iJ :!ir.. .t•J,               ix. it-t£- «fll-.tt• Jal)) J1.. «,i.1-1£. tiJ.it» i~ )t $ ~ f.r ,tt *-
          .t ~a ,Jt 6~ lk :!ir..,          (({l!-,i!;,•r>J» 'f .$..1£~ir.,tAll,.ipir-Jf.l-.tl:.J!*-i. 2020 .f 5 ii 14
           El, 2017.!f- 5}] 15 Ell. 2018 .!f- 5 ,EJ 14 El, tH(l)f-f 1J$-15%1¥-t•J;t.n..t 1J.t/.-,
          20181¥-5 fl 15Eli.20201f, 5 fl 14 El, ~.•l\-'f,i•l·!f- 5°/o~i•Jit.jf.-fiJ.t.

                    h,ll:., *attRCA~)                         -~~~***•~.                       ~~il~~aJ~~*·~~
           •••«•a•r>J»a((jj-~~~»~M;t~~-RA.ix.&SL•. lf;&~•c~
                                                                             «
           .y. l ;/Jill.~ aJ :jlf ft<..,~ «flUt • l>l » J1.. ~I- ~ t#J. iit 6iJ ;jij    » *t~ ;t i'i.                   ;1(1   il'< ~!!. {.;] $ ~t ,&:
           * t•J :Ik-lltf .,kfe-Jc, ti/,
                                     .
                                                   :JI:. (-;/f Ill il'-ik)   11...Jt.-k~J!,,~ a] ~.if& 'iL.h-
                                                                                                ~,zi.tH,; .
                                                                                                       . _,".,                  'v_.,/
                    #,11:.if<iG,                                                                   ~."                             ;cf<'
                                                                                                  ~-.. -            i:,-</           :..,..;.
                                                                                 ,i<iJ.A.: If; '.}1:Jll:         .(,~I:,;$.)       :1i~ al
                                                                                                  \,:;:;::-.           \:          .::.;·:;-..
                                                                                                      l:l?Jl::::2r.1f~) fl ,rf.l
                                                                                                        ·. ~.~(.~:~:)/:'~p
Case 2:19-bk-24804-VZ                Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                             Desc
                                      Main Document    Page 50 of 54




                  Y, JP;t!-.)d: W· .t. lil !f.J , If. ~l!..f.k n1:. (.a~#) ;/i r!l 1,i- aJ ,1,      *Jfll ii     Leview Mobile
          Ltd..         ( ,,1. r /,ij. " Iii lf.~ aJ "
                               ) J(.I. fol f t.tilU<. i•J ,&All'«- Jt.t~ f;-f,;. ~ :Jlc (41P!l ~
          R)I.Jl.*a~aJit.it"f#Mffi~(~r~O"~#ffi"J• ~Ah!f;«B~
            (~~)~~·a)}l_ij/:j;~~/JiJ,~~~A.

                              Ell-t.•aJ&.Jl.ffl*.:>l"t:--r 2015 .If- 5 !l 6 El !;J,~Il:.r.\-lsc
                  h;t;..ik.'f-H·f*:JLit.
          ••ttWJt..f;-R*:Jlc(t~f;-R)a.Jl.*.G~aJ••«*-~R"f#./JiJltl~
          14- INVESTOR RIGHTS AGREEMENTJ1..i/l'.itf;-foJ (,;(""ff;- 11: "Jt.!i,j;_i'i--") ,              1



           n;tEllf.•aJ~~*·:i;f.J.ttr.\*a±ARJt.••a~:Jlc(f~•R) .'1..A*
          a~oJ94~~,tA~$. $~r.\~M:Jlctt*Jt.S·R~:Jlc(;/iMf;-RlAA*
           ~k I,} •Ptf iR. iiUli- El lt 1~~ "1 it. lt {J~ ~    {I;.* ,t .~ ~ .I{· lk.          El l,r, 1,i- a] 41Htl -Vi it !!, j;_   *   {J!_J

           t<i;t,       .(.ld:lii!:fHHldcnL f.J:!f.4tr.\*i•J:JlcJJl·f,t.1~·ik~:Jlc (;/iFtl.ik) 7'..Jt
           *.Jft.~, aJ i'i1i!: 'f (Ht .t.~&t<i;t uiJ-./•J .!/, <~;.( r ,f.ii ~: ";£.ft.!(.*" l •

                  2018      .If- 5 >J   25 f.l,     El +.r,1,i-oJJ.tr'l *.l1-ii !f;i1.U}#J~J'fit1i',!!.-4t;J;.. C~b#) -;/,i"
           111l1,i- aJ-.f<i Jai lf..4t.~ f-. M!ik.l!l.·1. Jt. 'Ill f!-ik ~   * <1if!lf;-ikl • iii· ((iiHtllJ.ix.» ,                       t<i
           ~lf..ttAf-.M:JlcttJt.Sf!-~~*<•~•~Ja.Jl.*-G~aJa*itl;;.#4T
           iA. ftlJ "f 4f·ltr JI.:1/i-'f ~tf:li ;j;..,fl-4Hl'.. Y, LEVIEW MOBILE LTD.JI,, LEVIEW GLOBAL

                                                    «
           LTD. nul'.. -~ ~l'.. ,f•J, iR.. lii..flk 11\-;l.t i.' 131   »n.. «. ~ ,t. ti} ix.» t~ ;t .f :/f flt .t.t ~ ;!1, "'l /d!J
                                                                                           '

           i;'r/:i..,     «ill-,tk.-*"1"1» 'i' t~i,fiitl,~$/J~i!\-j):J!.f-1. 2020 .If- 5 H 14                                         a.
           .2017Jf-5 JI 15 r.11: 2018.lf-5 H 14                           a,   4~.1~.Jf-f•l$-15%~1 1Jit.~*'L!b, 2018
            ,q,. 5 })    15 8   1. 2020 •'!- 5 /-1 14 F.l , #< H~..If· f 1l'$ 5%Sj!- *;I it JI. f•l ,f&.

                    ;',~!!i\'<..if:A.t!(.Jl-. 1r-it#'nt       (~t;i:)        •1111.1,i-aJf- 2018.lf· s JI 25 a :l:.Jl- «;J<.
            i~J;,)), ,J<il;·.l,.,lf<El~,t,,,,.;JJk,1/.J-l!:Jf~j;,l<fitiilH~.            «ilr.itiH1l» 7l hHtlliix.)) IJ/J
            i<i ;t ,t ~ /Ja tr .JI.if ,ti;_!(_ 4)-' If; ~!i'.iY-n1:.                                               «
                                                                          ( at 1}:) :/f Ptl 1,i- .s) 4lf-iii.H~. i!HU~- J;J)) 7l
             C#Jt~~,~~*~~R;',~~~•ttAf-MAA~~-·«**'•5•
            1k. > J1.. .it *~~    ,,, .!J n<i i,Hk. ~ #-.      <•i r f.H~ " ~!!t¥dl Jl-.. l •
Case 2:19-bk-24804-VZ                  Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                                      Desc
                                        Main Document    Page 51 of 54




                  ~~ itt, ~A,T~ii;, -,,, JI!.         F.J .j.t,{\· a)   ;f;.it<.~i ( ffl-Jt f)-i,]})      ,f<, «=il<ttl}iil))   ~~Ali.
           ltJ\'u:.,itit~. t.t/?J;.'f;itltnt c,t#) :/Hll',~-aJ.,J..iil..,~. «i~.i.Jtnt U~:t.> ~1tl
         . I,> a) 11< i)hil'/)) \t, ~ .\ii Jt .J\.j.\:, f* j(_ J)-, ,f-/d/, Ut:~}J,'), @- ;'f,~9 7i A, {'i, F.J l:j; I,> a) 1J.Jf,Jf:.
           i!,U:i:Jlt ( •t :Y:) ,tr Ftl ,,, al All.It if Jk. it*- lJ../ ft. 1-1:.f! :;t_ 4}-.




                                                                                          if:. ,!s /-.:     t l!f;.i,. ..   {fh)//1,j?
                                                                                                                            l~"   "

                                                                                         {ilhit·li- 142623197312150 . .

                                                                                           ,El ../t/J: 2018 .+ 5 Jl 25 f.l




                                                                                                                                         2
Case 2:19-bk-24804-VZ   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09   Desc
                         Main Document    Page 52 of 54




                                                                      E
                                                                    M
                                                                      A
                                                                       I
                                                                       L
                                                                      E
                                                                      D
            C Murray                       1/20/2020
           CASE MANAGER                      DATE
        Case 2:19-bk-24804-VZ                   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                       Desc
                                                 Main Document    Page 53 of 54

                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM will be served or was
served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) April 2, 2020, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012


                                                                                           Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.


                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 2, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328692.1 46353/002
        Case 2:19-bk-24804-VZ                   Doc 511 Filed 04/03/20 Entered 04/03/20 00:28:09                                       Desc
                                                 Main Document    Page 54 of 54

SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328692.1 46353/002
